 


114 HR 1118 IH: Community Partnerships in Education Act
U.S. House of Representatives
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1118 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2015 
Mr. Cicilline introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To include community partners and intermediaries in the planning and delivery of education and related programs, and for other purposes. 
 
 
1.Short title; table of contents
(a)Short titleThis Act may be cited as the Community Partnerships in Education Act. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
TITLE I—Amendments to the Elementary and Secondary Education Act of 1965
Sec. 101. State plans.
Sec. 102. Local educational agency plans.
Sec. 103. Schoolwide programs.
Sec. 104. Targeted assistance schools.
Sec. 105. Academic assessment and local educational agency and school improvement.
Sec. 106. School improvement grants.
Sec. 107. Evaluations.
Sec. 108. Definitions.
TITLE II—Amendments to the Carl D. Perkins Career and Technical Education Act of 2006
Sec. 201. Definitions.
Sec. 202. Attainment of 21st century skills.
Sec. 203. Inclusion of community partners and intermediary organizations in State and local plans.
Sec. 204. Evaluations.
TITLE III—Amendments to the Workforce Innovation and Opportunity Act 
Sec. 301. Definitions.
Sec. 302. Inclusion of community partners and intermediary organizations in local workforce development boards and activities.
Sec. 303. Inclusion of community partners and intermediary organizations in adult education and literacy programs.
Sec. 304. Effective date.
TITLE IV—Amendments to the Higher Education Act of 1965
Sec. 401. Definitions.
Sec. 402. TRIO programs.
Sec. 403. GEAR UP.
Sec. 404. Maintenance and expansion of existing programs.
IAmendments to the Elementary and Secondary Education Act of 1965
101.State plansSection 1111 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311) is amended— (1)in subsection (b)(2)(C)(vii)—
(A)by striking and changes in and inserting changes in; and (B)by inserting before the period at the end the following: , and measures of the attainment of 21st century skills (such as critical thinking, problem-solving, communication, and collaboration);
(2)in subsection (b)(2)(D)(i), by inserting , and aligned with the program the State will carry out with funds received under this part after if any; and (3)in subsection (h)(1)(C)—
(A)by striking and at the end of clause (vii); (B)by striking the period at the end of clause (viii) and inserting ; and; and
(C)by adding at the end the following:  (ix)information on student attainment of 21st century skills (such as critical thinking, problem-solving, communication, and collaboration)..
102.Local educational agency plansSection 1112(b)(1) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6312(b)(1)) is amended— (1)in subparagraph (B), by inserting , such as measures of the attainment of 21st century skills (such as critical thinking, problem-solving, communication, and collaboration), after any other indicators;
(2)in subparagraph (P), by striking and at the end; (3)in subparagraph (Q), by striking the period and inserting a semicolon; and
(4)by adding at the end the following:  (R)a description of the data-sharing agreement or agreements that the local educational agency has entered into with other agencies and organizations so as to provide for shared access to information on student progress and success (consistent with the requirements of subpart 4 of part C of the General Education Provisions Act), integrated planning and joint review of the data, and coordinated adjustments in strategies for programs carried out with funds received under this part and activities in response to changes in student needs or to new challenges;
(S)a description of how the local educational agency will carry out programs with funds received under this part in partnership with one or more community partners, including through joint planning and implementation, shared professional development designed to improve the effectiveness of school and community partner staff, development and implementation of shared data systems that support the improvement of such programs and the improvement of the outcomes of such programs, and the alignment and coordination of local educational agency, school, and community partner goals, activities, and training; and (T)a description of how the local educational will carry out programs with funds received under this part with the involvement of one or more intermediary organizations that will assist the agency and its schools by training staff, providing technical assistance that is designed to ensure continuous improvement, helping to ensure accountability for results, and helping to ensure that such funds flow quickly and effectively to effective service providers and activities..
103.Schoolwide programsSection 1114(b)(1)(J) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6314(b)(1)(J)) is amended by inserting , with the assistance of one or more intermediary organizations described in section 1112(b)(1)(T), after Coordination and integration. 104.Targeted assistance schoolsSection 1115(c)(1)(H) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6315(c)(1)(H)) is amended by inserting , with the assistance of one or more intermediary organizations described in section 1112(b)(1)(T), after coordinate and integrate.
105.Academic assessment and local educational agency and school improvementSection 1116 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) is amended— (1)in subsection (a)(1)(B), by inserting , such as measures of the attainment of 21st century skills, after section 1121(b)(1)(A) and (B);
(2)in subsection (b)(3)(A)— (A)in the matter preceding clause (i), by inserting community partners and intermediary organizations described in subparagraphs (S) and (T) of section 1112(b)(1), after the local educational agency serving the school,; and
(B)in clause (vii)— (i)by striking and the State educational agency and inserting the State educational agency; and
(ii)by inserting and community partners and intermediary organizations described in subparagraphs (S) and (T) of section 1112(b)(1), after under the plan; and (3)in subsection (c)(7)(A)—
(A)in the matter preceding clause (i), by inserting community partners or intermediary organizations described in subparagraphs (S) and (T) of section 1112(b)(1), after school staff,; and (B)in clause (vii), by striking and the local educational agency and inserting , the local educational agency, and community partners and intermediary organizations described in subparagraphs (S) and (T) of section 1112(b)(1).
106.School improvement grantsSection 1003(g)(6) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6303(g)(6)) is amended— (1)by striking and at the end of subparagraph (A);
(2)by striking the period at the end of subparagraph (B) and inserting ; and; and (3)by adding at the end the following:

(C)a commitment to carry out school and local educational agency improvement— (i)in partnership with one or more community partners, including through joint planning and implementation, shared professional development designed to improve the effectiveness of school and community partner staff, development and implementation of shared data systems that support program improvement and the improvement of program outcomes, and the alignment and coordination of local educational agency, school, and community partner goals, activities, and training; and
(ii)with the involvement of one or more intermediary organizations that will assist the agency and its schools by training staff, providing technical assistance that is designed to ensure continuous improvement, helping to ensure accountability for results, and helping to ensure that program funds flow quickly and effectively to effective service providers and activities.. 107.EvaluationsSection 1501(a)(2) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6491(a)(2)) is amended—
(1)by redesignating subparagraph (O) as subparagraph (Q); and (2)by inserting after subparagraph (N) the following:

(O)Whether and how local educational agencies are involving community partners and intermediary organizations in their activities carried out under section 1003(g) and part A, and the impact of that involvement. (P)The implementation of the data-sharing agreements entered into under section 1112(b)(1)(E), and the impact of that implementation..
108.DefinitionsSection 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) is amended— (1)by redesignating paragraphs (7) through (24) and (25) through (43) as paragraphs (8) through (25) and (27) through (45), respectively;
(2)by inserting after paragraph (6) the following:  (7)Community partnerThe term community partner means a nonprofit or public organization that has expertise in the planning and delivery of education and related programs, in forging coordination and cooperation between educators and other members of the community, or in training educators and other deliverers of educational services.; and
(3)by inserting after paragraph (25), as redesignated by paragraph (1), the following:  (26)Intermediary organizationThe term intermediary organization means a nonprofit organization that has expertise in training, forging public-private partnerships, systems development, capacity-building, improving scalability, evaluation, and the effective use of data to improve the progress of students, schools and other educational institutions, and education programs..
IIAmendments to the Carl D. Perkins Career and Technical Education Act of 2006
201.DefinitionsSection 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302) is amended— (1)by redesignating paragraphs (9) through (18) and paragraphs (19) through (34) as paragraphs (10) through (19) and paragraphs (21) through (36), respectively;
(2)by inserting after paragraph (8) the following new paragraph:  (9)Community partnerThe term community partner means a nonprofit organization that has expertise in the planning and delivery of education and related programs, in forging coordination and cooperation between educators and other members of the community, in training educators and other deliverers of educational services, or in development and implementation of data systems that measure the progress of students, schools and institutions of higher education, and programs.; and
(3)by inserting after paragraph (19) (as redesignated by paragraph (1)) the following new paragraph:  (20)Intermediary organizationThe term intermediary organization means a nonprofit organization that has expertise in training, forging public-private partnerships, systems development, capacity-building, improving scalability, and evaluation..
202.Attainment of 21st century skills
(a)AccountabilitySection 113(b)(2)(C) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2323(b)(2)(C)) is amended by inserting attainment of 21st century skills (such as critical thinking, problem-solving, communication, and collaboration) and after such as. (b)Local and State reportsSection 113 of such Act is further amended—
(1)in subsection (b)(4)(C)(ii)— (A)in subclause (I), by striking ; and and inserting a semicolon;
(B)in subclause (II), by striking the period and inserting ; and; and (C)by inserting after subclause (II) the following new subclause:

(III)describe the progress of career and technical education students served by the eligible recipient in attaining 21st century skills (such as critical thinking, problem-solving, communication, and collaboration).; and (2)in subsection (c)(2)—
(A)in subparagraph (A), by striking ; and and inserting a semicolon; (B)in subparagraph (B), by striking the period and inserting ; and; and
(C)by inserting after subparagraph (B) the following new subparagraph:  (C)describe the progress of career and technical education students of the State in attaining 21st century skills (such as critical thinking, problem-solving, communication, and collaboration)..
203.Inclusion of community partners and intermediary organizations in State and local plans
(a)State planSection 122 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2342) is amended— (1)in subsection (b)(1)(A)(ix), by striking including parent and community organizations and inserting including parent and intermediary organizations and community partners;
(2)in subsection (c)(1)(A)— (A)in clause (iii), by striking ; and and inserting a semicolon; and
(B)by inserting after clause (iv) the following new clauses:  (v)are carried out in partnership with one or more community partners, including through joint planning and implementation, shared professional development designed to improve the effectiveness of eligible recipient and community partner staff, development and implementation of shared data systems that support program improvement and the improvement of program outcomes, and the alignment and coordination of eligible recipient and community partner goals, activities, and training; and
(vi)are carried out with the involvement of one or more intermediary organizations that will assist the eligible applicants by training staff, providing technical assistance that is designed to ensure continuous improvement, helping to ensure accountability for results, and helping to ensure that program funds flow quickly and effectively to effective service providers and activities;; and (3)in subsection (c)(2)—
(A)in subparagraph (F), by striking ; and and inserting a semicolon; (B)in subparagraph (G), by inserting and after the semicolon; and
(C)by inserting after subparagraph (G) the following:  (H)may be provided by a community partner or an intermediary organization;.
(b)Local planSection 134(b) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2354(b)) is amended— (1)in paragraph (5), by inserting community partners, intermediary organizations, after labor organizations;
(2)in paragraph (11), by striking ; and and inserting a semicolon; (3)in paragraph (12)(B), by striking the period and inserting a semicolon; and
(4)by inserting after paragraph (12) the following new paragraphs:  (13)describe the data-sharing agreement or agreements that the eligible recipient agency has entered into with other agencies and organizations so as to provide for shared access to information on student progress and success (consistent with the requirements of subpart 4 of part C of the General Education Provisions Act), integrated planning and joint review of the data, and coordinated adjustments in program strategies and activities in response to changes in student needs or to new challenges;
(14)describe how the eligible recipient will carry out its program under this part in partnership with one or more community partners, including through joint planning and implementation, shared professional development designed to improve the effectiveness of eligible recipient and community partner staff, development and implementation of shared data systems that support program improvement and the improvement of program outcomes, and the alignment and coordination of eligible recipient and community partner goals, activities, and training; and (15)a description of how the eligible recipient will carry out its program under this part with the involvement of one or more intermediary organizations that will assist the eligible entity by training staff, providing technical assistance that is designed to ensure continuous improvement, helping to ensure accountability for results, and helping to ensure that program funds flow quickly and effectively to effective service providers and activities..
(c)Local use of fundsSection 135(b) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2355(b)) is amended— (1)in paragraph (5), by striking development programs that and inserting development programs, which may be provided by community partners or intermediary organizations, that;
(2)in paragraph (8), by striking ; and and inserting a semicolon; (3)in paragraph (9), by striking the period and inserting ; and; and
(4)by inserting after paragraph (9) the following new paragraph:  (10)development and implementation of data-sharing agreements between the eligible recipient and other agencies and organizations that provide for shared access to information on student progress and success (consistent with the requirements of subpart 4 of part C of the General Education Provisions Act), integrated planning and joint review of the data, and coordinated adjustments in program strategies and activities in response to changes in student needs or to new challenges..
204.EvaluationsSection 114(d)(2)(B) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2324) is amended— (1)in clause (vi), by striking ; and and inserting a semicolon;
(2)in clause (vii), by striking the period and inserting a semicolon; and (3)by inserting after clause (vii) the following new clauses:

(viii)whether and how eligible recipients are involving community partners and intermediary organizations in their activities carried out under part C, and the impact of that involvement; and (ix)the implementation of the data-sharing agreements entered into under section 135(b)(10), and the impact of that implementation..
IIIAmendments to the Workforce Innovation and Opportunity Act 
301.DefinitionsSection 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102) is amended— (1)by redesignating paragraphs (11) through (29) and paragraphs (30) through (71) as paragraphs (12) through (30) and paragraphs (32) through (73), respectively;
(2)by inserting after paragraph (10) the following new paragraph:  (11)Community partnerExcept as otherwise specified in section 203, the term community partner means a nonprofit or public organization that has expertise in the planning and delivery of workforce development and related programs, in forging coordination and cooperation between workforce development service providers and other members of the community, or in training service providers.; and
(3)by inserting after paragraph (30) (as redesignated by paragraph (1)) the following new paragraph:  (31)Intermediary organizationExcept as otherwise specified in section 203, the term intermediary organization means a nonprofit organization that has expertise in training, forging public-private partnerships, systems development, capacity-building, improving scalability, evaluation, and development and implementation of data systems that measure the progress of program participants and programs..
302.Inclusion of community partners and intermediary organizations in local workforce development boards and activities
(a)Local workforce development boardsSection 107(b)(2) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122(b)(2)) is amended— (1)by redesignating subparagraph (E) as subparagraph (F);
(2)in subparagraph (D)(v), by striking and at the end; and (3)by inserting after subparagraph (D) the following new subparagraph:

(E)each local board shall include representatives of community partners and intermediary organizations; and. (b)Local plansSection 108(b) of such Act (29 U.S.C. 3123(b)) is amended—
(1)by redesignating paragraph (22) as paragraph (23); (2)in paragraph (21), by striking and at the end; and
(3)by inserting after paragraph (21) the following new paragraph:  (22)a description of the data-sharing agreement or agreements that the local board has entered into with other agencies and organizations so as to provide for shared access to information on participant progress and success (consistent, as applicable, with the requirements of subpart 4 of part C of the General Education Provisions Act (20 U.S.C. 1232f et seq.)), integrated planning and joint review of the data, and coordinated adjustments in program strategies and activities in response to changes in student needs or to new challenges; and.
(c)Performance indicatorsSection 116(b)(2)(B) of such Act (29 U.S.C. 3141(b)(2)(B)) is amended by inserting before the period at the end the following: , including the acquisition of 21st century skills (such as critical thinking, problem-solving, communication, and collaboration) by program participants. (d)Performance informationSection 116(d)(3) of such Act (29 U.S.C. 3141(d)(3)) is amended—
(1)in subparagraph (B), by striking and at the end; (2)in subparagraph (C), by striking the period and inserting ; and; and
(3)by inserting after subparagraph (C) the following new subparagraph:  (D)at the discretion of the Governor, information on program participants’ development of 21st century skills (such as critical thinking, problem-solving, communication, and collaboration)..
(e)Youth activitiesSection 129(c) of such Act (29 U.S.C. 3164(c)) is amended— (1)in paragraph (1)(A), by inserting 21st century skills (such as critical thinking, problem-solving, communication, and collaboration), after basic skills,; and
(2)in paragraph (2)— (A)in subparagraph (M), by striking and at the end;
(B)in subparagraph (N), by striking the period and inserting ; and; and (C)by inserting after subparagraph (N) the following new subparagraph:

(O)development of 21st century skills (such as critical thinking, problem-solving, communication, and collaboration).. (f)Adult and dislocated worker activitiesSection 134(c)(3)(D) of such Act (29 U.S.C. 3174(c)(3)(D)) is amended—
(1)in clause (x), by striking and at the end; (2)in clause (xi), by striking the period and inserting ; and; and
(3)by inserting after clause (xi) the following new clause:  (xii)development of 21st century skills (such as critical thinking, problem-solving, communication, and collaboration)..
(g)EvaluationsSection 169(a)(2) of such Act (29 U.S.C. 3224(a)(2)) is amended— (1)in subparagraph (A)(i), by inserting and 21st century skills (such as critical thinking, problem-solving, communication, and collaboration) after employment competencies;
(2)in subparagraph (F), by striking and at the end; (3)by redesignating subparagraph (G) as subparagraph (I); and
(4)by inserting after subparagraph (F) the following new subparagraphs:  (G)whether and how providers of services under chapters 2 and 3 of subtitle A involve community partners and intermediary organizations in their delivery of services, and the impact of that involvement;
(H)the implementation of the data-sharing agreements entered into pursuant to section 108(b)(22), and the impact of that implementation; and. 303.Inclusion of community partners and intermediary organizations in adult education and literacy programs (a)DefinitionsSection 203 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3272) is amended—
(1)by redesignating paragraphs (3) through (12) and paragraphs (13) through (17) as paragraphs (4) through (13) and paragraphs (15) through (19), respectively; (2)by inserting after paragraph (2) the following new paragraph:

(3)Community partnerThe term community partner means a nonprofit or public organization that has expertise in the planning and delivery of education and related programs, in forging coordination and cooperation between educators and other members of the community, or in training educators and other deliverers of educational services.; and (3)by inserting after paragraph (13) (as redesignated by paragraph (1)) the following new paragraph:

(14)Intermediary organizationThe term intermediary organization means a nonprofit organization that has expertise in training, forging public-private partnerships, systems development, capacity-building, improving scalability, evaluation, and development and implementation of data systems that measure the progress of students, schools, and other educational institutions and programs.. (b)Grants and contracts for eligible providersSection 231(e)(10) of such Act (29 U.S.C. 3321(e)(10)) is amended—
(1)by inserting and data-sharing arrangements (designed to provide for shared access to information on student progress (consistent with the requirements of subpart 4 of part C of the General Education Provisions Act (20 U.S.C. 1232f et seq.)), integrated planning, and coordinated adjustments in program strategies and activities in response to changes in student needs or to new challenges) after strong links; (2)by inserting community partners, intermediary organizations, after postsecondary educational institutions,; and
(3)by striking nonprofit organizations, and intermediaries and inserting and nonprofit organizations. (c)Local planSection 232(2) of such Act (29 U.S.C. 3322(2)) is amended by inserting and data-sharing agreements after cooperative agreements.
304.Effective dateThe amendments made by this title shall take effect as if enacted as part of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq.), consistent with subsections (b) and (c) of section 506 of such Act (29 U.S.C. 3101 note). IVAmendments to the Higher Education Act of 1965 401.DefinitionsSection 481 of the Higher Education Act of 1965 (20 U.S.C. 1088) is amended by adding at the end the following new subsections:

(g)Community partnerFor purposes of this title, the term community partner means a nonprofit or public organization that has expertise in the planning and delivery of education and related programs, in forging coordination and cooperation between educators and educational institutions with other members of the community, or in training educators and other deliverers of educational services. (h)Intermediary organizationFor purposes of this title, the term intermediary organization means a nonprofit organization that has expertise in training, forging public-private partnerships, systems development, capacity-building, improving scalability, evaluation, and development and implementation of data systems that measure the progress of students, schools and other educational institutions, and programs..
402.TRIO programsSection 402A of the Higher Education Act of 1965 (20 U.S.C. 1070a–11) is amended— (1)in subsection (b)(1)—
(A)by striking For the purposes described and inserting the following:  (A)In generalFor the purposes described; and
(B)by adding at the end the following:  (B)Community partners and intermediary organizationsAn entity described in subparagraph (A) receiving a grant or entering into a contract under this chapter shall, to the extent practicable, carry out the grant or contract—
(i)with one or more community partners, including through joint planning and implementation, shared professional development designed to improve the effectiveness of such eligible entity and community partner staff, development and implementation of shared data systems that support the improvement of the operations and outcomes of the program carried out with such grant or contract, and the alignment and coordination of such eligible entity and community partner goals, activities, and training; and (ii)with the involvement of one or more intermediary organizations that will assist such eligible entity by training staff, providing technical assistance that is designed to ensure continuous improvement, helping to ensure accountability for results, and helping to ensure that the grant or contract funds flow quickly and effectively to effective service providers and activities.;
(2)in subsection (c)(6), by adding at the end the following: The Secretary shall encourage entities receiving grants or entering into contracts under this chapter to enter into data-sharing agreements with other agencies and organizations so as to provide for shared access to information on student progress and success (consistent with the requirements of subpart 4 of part C of the General Education Provisions Act), integrated planning and review of the data, and coordinated adjustments in program strategies and activities in response to changes in student needs or to new challenges.; and (3)in subsection (f)(3)—
(A)in subparagraph (A)— (i)by redesignating clauses (v) and (vi) as clauses (vi) and (vii), respectively; and
(ii)by inserting after clause (iv) the following new clause:  (v)student acquisition of 21st century skills (such as critical thinking, problem-solving, communication, and collaboration);; and
(B)in subparagraph (B)— (i)by redesignating clauses (v), (vi), and (vii) as clauses (vi), (vii), and (viii), respectively; and
(ii)by inserting after clause (iv) the following new clause:  (v)student acquisition of 21st century skills (such as critical thinking, problem-solving, communication, and collaboration);.
403.GEAR UP
(a)Definition of eligible entitySection 404A(c)(2) of the Higher Education Act of 1965 (20 U.S.C. 1070a–21(c)(2)) is amended— (1)in subparagraph (A)—
(A)by striking and at the end of clause (i); and (B)by adding at the end the following:

(iii)one or more community partners; and; and (2)in subparagraph (B), by inserting intermediary organizations, after subpart 4,.
(b)RequirementsSection 404B(b) of the Higher Education Act of 1965 (20 U.S.C. 1070a–22(b)) is amended— (1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
(2)by striking Each eligible entity and inserting the following:  (1)In generalEach eligible entity; and
(3)by adding at the end the following:  (2)Data sharingEach eligible entity receiving a grant under this chapter shall, to the extent feasible, enter into data-sharing agreements with other organizations or agencies so as to provide for shared access to information on student progress and success (consistent with the requirements of subpart 4 of part C of the General Education Provisions Act), integrated planning and joint review of the data, and coordinated adjustments in program strategies and activities in response to changes in student needs or to new challenges..
(c)ApplicationsSection 404C(a)(2) of the Higher Education Act of 1965 (20 U.S.C. 1070a–23(a)(2)) is amended— (1)by striking and at the end of subparagraph (I);
(2)by striking the period and inserting ; and at the end of subparagraph (J); and (3)by adding at the end the following:

(K)describe, in the case of an eligible entity described in section 404A(c)(2), how the entities included in the partnership will engage in— (i)joint planning and implementation;
(ii)shared professional development designed to improve the effectiveness of school, community partner, and other staff; (iii)development and implementation of shared data systems that support program improvement and the improvement of program outcomes; and
(iv)the alignment and coordination of local educational agency, school, community partner, and other partnership member goals, activities, and training.. (d)ActivitiesSection 404D(a)(3) of the Higher Education Act of 1965 (20 U.S.C. 1070a–24(a)(3)) is amended—
(1)by striking and at the end of subparagraph (A); (2)by striking the period at the end of subparagraph (B) and inserting ; and; and
(3)by adding at the end the following:  (C)at the discretion of the eligible entity, acquire 21st century skills (such as critical thinking, problem-solving, communication, and collaboration)..
404.Maintenance and expansion of existing programs
(a)Program authoritySection 418A(a) of the Higher Education Act of 1965 (20 U.S.C. 1070d–2(a)) is amended— (1)by striking The Secretary shall and inserting the following:

(1)In generalThe Secretary shall; and (2)by adding at the end the following:

(2)Community partners and intermediary organizationsEach such program shall be implemented— (A)in partnership with one or more community partners, including through joint planning and implementation, shared professional development designed to improve the effectiveness of, as applicable, school, institution of higher education, nonprofit organization, and community partner staff, development and implementation of shared data systems that support program improvement and the improvement of program outcomes, and the alignment and coordination of, as applicable, school, institution of higher education, nonprofit organization, and community partner goals, activities, and training; and
(B)with the involvement of one or more intermediary organizations that assist the grantee by training staff, providing technical assistance that is designed to ensure continuous improvement, helping to ensure accountability for results, and helping to ensure that program funds flow quickly and effectively to effective service providers and activities. (3)Data sharingEach such program shall include the implementation of one or more data-sharing agreements that between the grantee and other organizations or agencies that provide for shared access to information on student progress and success (consistent with the requirements of subpart 4 of part C of the General Education Provisions Act), integrated planning and joint review of the data, and coordinated adjustments in program strategies and activities in response to changes in student needs or to new challenges..
(b)Services providedSection 418A(b) of the Higher Education Act of 1965 (20 U.S.C. 1070d–2(b)) is amended— (1)by striking and at the end of paragraph (8);
(2)by redesignating paragraph (9) as paragraph (10); and (3)by inserting after paragraph (8) the following:

(9)activities designed to ensure that participants acquire 21st century skills (such as critical thinking, problem-solving, communication, and collaboration); and.  